ICJ_087_MaritimeDelimitation_QAT_BHR_1991-10-11_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER OF 11 OCTOBER 1991

199]

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ET DES QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

ORDONNANCE DU 11 OCTOBRE 1991
Official citation:

Maritime Delimitation and Territorial Questions
between Qatar and Bahrain, Order of 11 October 1991,
LCJ. Reports 1991, p. 50

Mode officiel de citation :

Délimitation maritime et questions territoriales
entre le Qatar et Bahreïn, ordonnance du 11 octobre 1991,
C.IJ. Recueil 1991, p. 50

 

Sales number 599
N° de vente :

 

 

 
11 OCTOBER 199]

ORDER

MARITIME DELIMITATION AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

DELIMITATION MARITIME ET QUESTIONS TERRITORIALES
ENTRE LE QATAR ET BAHREIN

(QATAR c. BAHREIN)

11 OCTOBRE 1991

ORDONNANCE
1991
11 October
General List
No. 87

50

INTERNATIONAL COURT OF JUSTICE

YEAR 1991

11 October 1991

CASE CONCERNING MARITIME DELIMITATION
AND TERRITORIAL QUESTIONS
BETWEEN QATAR AND BAHRAIN

(QATAR v. BAHRAIN)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 48 of the Rules of Court,

Having regard to the Application of the State of Qatar filed in the Regis-
try of the Court on 8 July 1991, instituting proceedings against the State of
Bahrain in respect of certain disputes between the two States relating to
sovereignty over the Hawar islands, sovereign rights over the shoals of
Dibal and Qit’at Jaradah, and the delimitation of the maritime areas of the
two States;

Whereas in that Application Qatar founds the jurisdiction of the Court
upon certain agreements between the Parties stated to have been con-
cluded in December 1987 and December 1990, the subject and scope of
the commitment to jurisdiction being determined, according to Qatar, by
a formula proposed by Bahrain to Qatar on 26 October 1988 and accepted
by Qatar in December 1990;

Whereas by letters addressed to the Registrar of the Court on 14 July
1991 and 18 August 1991 Bahrain contested the basis of jurisdiction
invoked by Qatar;

Whereas at a meeting between the President of the Court and the
representatives of the Parties held on 2 October 1991 it was agreed that

4
S1 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (ORDER 11 X 91)

questions of jurisdiction and admissibility in this case should be separ-
ately determined before any proceedings on the merits; and whereas at
that meeting agreement was also reached on time-limits for written pro-
ceedings on these questions;

Whereas it is necessary for the Court to be informed of all the conten-
tions and evidence of fact and law on which the Parties rely in that connec-
tion;

Taking into account the agreement concerning the procedure expressed
by the Parties, consulted under Article 31 of the Rules of Court,

Decides that the written proceedings shall first be addressed to the
questions of the jurisdiction of the Court to entertain the dispute and
of the admissibility of the Application;

Fixes the following time-limits for those proceedings:

10 February 1992 for the Memorial of the State of Qatar;
11 June 1992 for the Counter-Memorial of the State of Bahrain; and
Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of October, one thousand
nine hundred and ninety-one, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the State of Qatar and the Government of the State of Bahrain, respec-
tively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
